UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 7, 2016 Resolute Energy Corporation (Exact name of registrant as specified in its charter) Delaware 001-34464 27-0659371 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 1700 Lincoln Street, Suite 2800, Denver, CO (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:303-534-4600 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General InstructionA.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre−commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre−commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item3.03Material Modification to Rights to Security Holders On June 7, 2016, Resolute Energy Corporation, a Delaware corporation (the “Company”), filed a certificate of amendment to its certificate of incorporation to effect the previously-announced reverse stock split of the Company’s common stock, par value $0.0001 per share (the “Common Stock”), at a ratio of 1-for-5 (the “Reverse Stock Split”).The Reverse Stock Split became effective at 4:01 p.m. eastern time on June 7, 2016 and the Company’s Common Stock will begin trading on a split-adjusted basis when the market opens on June 8, 2016.The certificate of amendment also reduced the number of authorized shares of Common Stock from 225,000,000 to 45,000,000.A copy of the certificate of amendment as filed with the Delaware Secretary of State is filed herewith as Exhibit 3.1 and incorporated herein by reference. The Reverse Stock Split, including the certificate of amendment, was approved by stockholders at the Company’s May 11, 2016 annual meeting of stockholders and by the Company’s Board of Directors.
